                Case 2:20-cv-01127-TSZ Document 6 Filed 07/31/20 Page 1 of 3



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
     SANG KYUN YOO AND CHANG
     RYUL YOO,
 8
                             Plaintiffs,
 9
           v.                                         C20-1127 TSZ
10
     KENNETH T. CUCCINELLI, Senior                    ORDER
11   Official Performing the Duties of
     Director of USCIS, et al.,
12
                      Defendants.
13

14         THIS MATTER comes before the Court upon a complaint in the nature of

15 mandamus concerning an I-130 petition for alien relatives. Having reviewed the

16 complaint in this matter, the Court concludes that this proceeding is exempt from the

17 initial disclosure requirements of Fed. R. Civ. P. 26(a)(1)(A) and the initial conference

18 requirements of Fed. R. Civ. P. 26(f). See Fed. R. Civ. P. 26(a)(1)(B)(i).

19         To facilitate entry of an appropriate scheduling order in this matter, and pursuant

20 to Fed. R. Civ. P. 16 and Local Rule CR 16, counsel are directed to confer and to file a

21 JOINT STATUS REPORT by September 30, 2020. The conference among counsel shall

22 be by direct and personal communication, whether via face-to-face meeting or telephonic

23

     ORDER - 1
                Case 2:20-cv-01127-TSZ Document 6 Filed 07/31/20 Page 2 of 3



 1 conference. The Joint Status Report must contain the following information by

 2 corresponding paragraph numbers:

 3         1.      A concise statement of the positions of the parties concerning the relief

 4 requested in the complaint.

 5         2.      A summary of the procedural posture of the case and/or the status of the

 6 proceedings before the federal agency at issue, including whether final agency action has

 7 occurred or is expected to occur in the near future.

 8         3.      A proposed deadline for filing of the administrative record.

 9         4.      A proposed deadline for filing of dispositive motions.

10         5.      An indication whether trial will be required in this matter and, if so, an

11 indication (i) when the matter will be ready for trial; (ii) whether such trial will be jury or

12 non-jury; and (iii) how long such trial is anticipated to take.

13         6.      An indication whether the parties agree that a full-time Magistrate Judge

14 may conduct all proceedings, including trial and the entry of judgment, under 28 U.S.C.

15 § 636(c) and Local Rule MJR 13. The Magistrate Judge who will be assigned the case is

16 The Honorable Mary Alice Theiler. Agreement in the Joint Status Report will constitute

17 the parties’ consent to referral of the case to the assigned Magistrate Judge.

18         7.      An indication whether any party wishes a scheduling conference before a

19 scheduling order is entered in this case. If the parties are unable to agree on any part of

20 the Joint Status Report, they may answer in separate paragraphs. No separate reports

21 are to be filed.

22

23

     ORDER - 2
              Case 2:20-cv-01127-TSZ Document 6 Filed 07/31/20 Page 3 of 3



 1         The time for filing the Joint Status Report may be extended only by court order.

 2 Any request for extension should be made by telephone to Judge Zilly’s chambers at

 3 206-370-8830. If the parties wish to have a status conference with the Court at any time

 4 during the pendency of this action, they should contact Judge Zilly’s chambers at

 5 206-370-8830. Finally, if this matter is resolved by further agency action or settled, the

 6 parties shall immediately notify Judge Zilly’s chambers at 206-370-8830.

 7         This Order is issued at the outset of the case, and a copy is sent by the Clerk to

 8 counsel for plaintiff and any defendants who have appeared. Plaintiff’s counsel is

 9 directed to serve copies of this Order on all parties who appear after this Order is filed,

10 within fourteen (14) days of receipt of service of each appearance. Plaintiff’s counsel

11 will be responsible for starting the communications needed to comply with this Order.

12         Failure by any party to fully comply with this Order may result in the imposition

13 of sanctions, including dismissal of the case.

14         IT IS SO ORDERED.

15         Dated this 30th day of July, 2020.

16

17

18
                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge
19

20

21

22

23

     ORDER - 3
